                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

JOHN DOE,                                                    )
                                                             )
                          Plaintiff,                         ) Civ. Action No. 1:19-cv-01249-LO-MSN
                                                             )
                          v.                                 )
                                                             )
GEORGE MASON UNIVERSITY, et al.                             )               NOTICE OF APPEAL
                                                             )
                                   Defendants.               )


        Notice is hereby given that Plaintiff Todd Kashdan, formerly known as John Doe,1 in the

above named action, hereby appeals to the United States Court of Appeals for the Fourth Circuit

from that portion of the final order of the United States District Court for the Eastern District of

Virginia, Alexandria Division, entered on April 23, 2020, dismissing the Complaint with

prejudice.

Dated: April 29, 2020
                                           Respectfully Submitted,

                                           FARMER LEGAL, PLLC

                                           By:       s/ Joshua T. Farmer
                                                 Joshua T. Farmer
                                                 5030 Sadler Place, #205
                                                 Glen Allen, VA 23060
                                                 (804)325-1441
                                                 josh@farmerlegalhelp.com

                                                            -and-




1 As part of the order entered on April 23, 2020 (Doc. No. 49), the Court denied Plaintiff’s motion to proceed by
pseudonym. However, given that the case was dismissed with prejudice, the case caption remains the same. Plaintiff
is not appealing that part of the order.
NESENOFF & MILTENBERG, LLP

By:      /s/ Andrew T. Miltenberg
      Andrew T. Miltenberg (admitted pro hac vice)
      Kara L. Gorycki (admitted pro hac vice)
      363 Seventh Avenue, Fifth Floor
      New York, New York 10001
      (212) 736-4500
      amiltenberg@nmllplaw.com
      kgorycki@nmllplaw.com


      Attorneys for Plaintiff




             2
                                CERTIFICATE OF SERVICE

       I hereby certify that on April 29, 2020, I electronically filed the foregoing document with

the Clerk of the Court using the ECF system which will send notification of such filing to the

following counsel of record:

Eli S. Schlam
George Mason University
4400 University Dr.
Legal Dept.
Fairfax, VA 22030-4444
eschlam@gmu.edu


                                                     /s/ Joshua T. Farmer
                                                    Joshua T. Farmer




                                                3
